UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES TARRON CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cr-00559-CMC-1)


Submitted:   May 21, 2015                     Decided:   June 2, 2015


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant.    William N. Nettles, United States Attorney,
Stacey D. Haynes, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Charles    Tarron    Carter   pled      guilty    to    being    a   felon    in

possession    of    a    firearm   and    was    sentenced      to   188     months   of

imprisonment.        Carter argues on appeal that trial counsel was

ineffective because he failed to object to the district court’s

use of Carter’s South Carolina burglary convictions as predicate

offenses for his status as an armed career criminal, under 18

U.S.C. § 924(e)(1)          (2012).      For    the    reasons    that     follow,    we

affirm.

        Unless an attorney’s ineffectiveness conclusively appears

on the face of the record, ineffective assistance claims are not

generally addressed on direct appeal.                   United States v. Benton,

523 F.3d 424, 435 (4th Cir. 2008).                Instead, such claims should

be raised in a motion brought pursuant to 28 U.S.C. § 2255

(2012), in order to permit sufficient development of the record.

United    States    v.    Baptiste,      596 F.3d 214,    216   n.1     (4th   Cir.

2010).      Because      the   record     does    not    conclusively        establish

ineffective assistance of counsel, we conclude that this claim

should be raised, if at all, in a § 2255 motion.

        Because he validly waived the right to appeal issues other

than ineffective assistance in his plea agreement, we do not

address Carter’s claim that he was erroneously sentenced as an

armed     career     criminal.          Accordingly,       we    affirm       Carter’s

sentence.     We dispense with oral argument because the facts and

                                           2
legal    contentions    are   adequately   presented    in   the   materials

before   this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3